If the defendant has a remedy, it is in equity. Noble v. Googins,99 Mass. 231; Spurr v. Benedict, 99 Mass. 463; Wells v. Day, 124 Mass. 38; Grymes v. Sanders, 93 U.S. 55. The timber was removed from a portion of the land, and the proceeds were paid to the plaintiff. He cannot, therefore, be exactly and wholly restored to his former position: and if the contract of purchase can be rescinded by restoring part of the property and paying for the rest, it must be done upon such an adjustment of the equities as cannot be made in this suit. Scott v. Littledale, 8 E.  B. 815.
Judgment on the verdict.
DOE, C. J., did not sit. *Page 502